Citation Nr: 0115605	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain with strain, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
mechanical low back pain with strain, with an evaluation of 
10 percent, effective June 1999.  


FINDING OF FACT

Mechanical low back pain with strain is productive of no more 
than characteristic pain on motion since June 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
mechanical low back pain with strain have not been met at any 
time since June 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's 10 percent evaluation 
for mechanical low back pain with strain.  There is no issue 
as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).

The veteran underwent VA examination for back complaints in 
March 2000.  He also has been treated by VA on an outpatient 
treatment basis from June 1999 to February 2000, and those 
treatment records are associated with the claims folder.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

By rating decision of May 2000, service connection was 
granted for mechanical low back pain with strain.  A 
10 percent evaluation was awarded, effective June 1999.  The 
RO has considered all of the evidence of record, as required 
by Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran underwent VA examination in March 2000.  He 
complained of pain, weakness, and stiffness in the morning 
and lack of endurance.  He reported that he was unable to 
pick up anything heavy, unable to stand or sit for prolonged 
periods of time, and was unable to do any running.  He stated 
that he took one Tylenol 3 for pain once a day.  The only 
side effect was that he slept all the time.  During flare-ups 
of pain, the level existed between 7 to 8 out of 10.  At 
times, he complained that it was constant and sometimes the 
pain was sharp.  He did not need crutches, braces or canes.  
He related that he was previously employed at the U.S. Pipe 
Foundry and was let go because he could not do any heavy 
lifting or standing.  At the time of the examination, he had 
a new job at the Boy's Club.  Physical examination revealed 
that during passive and active range of motion against 
gravity and strong resistance, no weakness was noted in the 
lower extremities.  He complained of pain during extension, 
lateral flexion to the right, and rotation to the left.  The 
examiner responded to a question regarding the extent of 
additional limitation due to pain with "N/A" (not 
applicable).  During the examination, he had no weakness or 
spasm.  He had tenderness to the lower lumbar area on both 
sides.  He had pain radiating down his leg during straight 
leg raising.  He was careful on bending.  There were no 
postural abnormalities noted.  Deep tendon reflexes were 2+ 
and he was able to walk on his heels and toes.  He was unable 
to squat because of knee pain.  Straight leg raising was 
30 degrees with back pain and flexion was 90 degrees with 
fingertips about 7 inches off the floor.  Extension was 
25 degrees with pain of his back radiating to his neck.  
Rotation was accomplished to 40 degrees on the right, 
25 degrees on the left with complaints of pain.  Lateral 
flexion was accomplished to 16 degrees on the right with pain 
in his lower back and 25 degrees on the left.  X-ray 
examination of the lumbosacral spine was negative.  Thoracic 
spine x-ray showed minimal end-plate degenerative spurring.  
EMG and nerve conduction studies were normal.  The diagnosis 
was low back pain.  

VA outpatient treatment records of June 1999 to February 2000 
were obtained and associated with the claims folder.  The 
veteran was seen initially in June 1999.  He reported a 
history of herniated nucleus pulposus (HNP), however, the 
examination yielded no physical findings other than a stiff 
right knee.  HNP was not diagnosed.  Chronic low back 
syndrome and chronic right knee pain and ingrown toenail were 
the diagnoses.  Tylenol #3 was prescribed for pain.  The 
remainder of the outpatient records show no treatment for his 
low back.  He was seen several times for his foot, and he 
called a number of times to renew his prescription, but he 
was not examined at these times.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

The veteran's mechanical low back pain with strain is 
presently evaluated as 10 percent disabling under Diagnostic 
Codes 5295.  In order to warrant a 10 percent evaluation, the 
veteran's mechanical low back pain with strain is productive 
of characteristic pain on motion.  A 20 percent evaluation is 
warranted for mechanical low back pain productive of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted when there is severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A review of the entire record shows that the veteran's 
mechanical low back pain with strain is productive of no more 
than characteristic pain on motion since June 1999.  On all 
occasions he complains of pain and is treated with Tylenol 3.  
The examiner indicated that additional functional limitation 
due to pain is not a factor.  There was no evidence of muscle 
spasm, loss of lateral of motion, or any abnormal mobility on 
forced motion, necessary for a 20 percent evaluation.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The veteran's current evaluation 
takes into account the functional limitation attributable to 
his pain on motion, the level of which is clearly shown on 
his VA examination.  Based on the foregoing, an evaluation in 
excess of 10 percent since June 1999, has not been warranted 
under the provisions of DC 5295 for his low back, pursuant to 
Fenderson v. Brown.  

Consideration must also be given to whether a higher 
evaluation might be warranted under any other potentially 
applicable diagnostic code.  However, there is no x-ray 
evidence of arthritis in the lumbosacral spine, so a rating 
under the criteria applicable to arthritis (Diagnostic Code 
5003) would not be appropriate.  EMG and nerve conduction 
studies were normal, and there is no evidence of 
intervertebral disc disease, so a rating under Diagnostic 
Code 5293 would not be appropriate.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  The veteran could not be evaluated 
under both Diagnostic Code 5292 and Diagnostic Code 5295 for 
the same disability, as limitation of motion is a criterion 
for both codes, and to compensate the same disability under 
both codes would constitute pyramiding.  See 38 C.F.R. § 4.14 
(2000).  However, consideration is given to whether 
Diagnostic Code 5292 might be of more benefit to the 
appellant.  Under Diagnostic Code 5292, a 10 percent rating 
is applicable for slight limitation of motion.  A 20 percent 
rating requires moderate limitation of motion, and a 40 
percent rating requires severe limitation of motion.  The 
veteran is able to flex to 90 degrees and extend to 25 
degrees.  This is very minimal limitation of motion.  His 
rotation to the right is 40 degrees.  To the left, he is more 
limited, to 25 degrees, and his left rotation is accompanied 
by pain.  Lateral flexion to the right is 16 degrees with 
pain, and it is 25 degrees to the left, without notation of 
pain.  Pain does appear to limit some planes of motion, but 
only slightly.  As the examiner indicated no additional 
functional limitation due to pain, and as the veteran has had 
no actual outpatient treatment for his back, there is no 
basis to find any additional limitation due to pain on use or 
during flare-ups.  Even on the veteran's first outpatient 
visit in June 1999, the examination was negative for the 
back.  The preponderance of the evidence is against a higher 
rating for limitation of motion than the current 10 percent 
evaluation.

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  In this case, there 
is no evidence that the mechanical low back pain with strain 
has caused marked interference with employment (i.e., beyond 
that contemplated in the schedular evaluations), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  The veteran was unable to work 
for the U.S. Pipe Foundry because he could not do any heavy 
lifting or standing.  However, he has located other 
employment at the Boy's Club.  There has been no evidence of 
hospitalization for his mechanical low back pain with strain 
since his discharge from service.  In the absence of evidence 
of such factors, there is no basis for referral to 
appropriate authority for consideration of an extraschedular 
evaluation.  Further, there are higher schedular evaluations 
available, should the disability meet the rating criteria for 
such higher evaluation.  There is no evidence that the 
schedular criteria are inadequate to evaluate the veteran's 
disability.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating higher than 10 percent for mechanical 
low back pain with strain, on appeal from the initial grant 
of service connection, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

